Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/10/2021.


Allowable Subject Matter
Claims 1, 15-16, 18-19, 22,  24-25, 28, 38, 39-40, 42,  49, 50-51, 52-54, 55  are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the request signal comprises  an indication of traffic measurements of the entity, 
wherein the indication  of the traffic measurements of the entity comprises a radio link control buffer status or packet delay, and wherein the request signal is configured to invoke respective cells of the at least one other neighboring cell to send their indication of traffic measurements  comprising a radio link control buffer status or packet delay of the respective  cells; and in response to the request signal, receiving at least one feedback signal from the at least one other neighboring cell to perform one of: implementing  a change at the cell from the first common radio frame configuration to the second common radio frame configuration  when the at least one feedback signal indicates acceptance of the change,  or implementing a change at ” and in combination with other limitations recited as specified in claim 1.

Claim  15  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the request signal comprises  an indication of traffic measurements of the entity, 
wherein the indication  of the traffic measurements of the entity comprises a radio link control buffer status or packet delay, and wherein the request signal is configured to invoke respective cells of the at least one other neighboring cell to send their indication of traffic measurements  comprising a radio link control buffer status or packet delay of the respective  cells; and in response to the request signal, receiving at least one feedback signal from the at least one other neighboring cell to perform one of: implementing  a change at the cell from the first common radio frame configuration to the second common radio frame configuration  when the at least one feedback signal indicates acceptance of the change,  or implementing a change at the cell from the first common radio frame configuration  to a different individual local radio frame configuration  when the at least one feedback signal indicates rejection of the change ” and in combination with other limitations recited as specified in claim 15.



wherein the request signal comprises an indication of traffic priority for the entity in the first 
cell, wherein the  indication of traffic priority is used to prioritize cells of the cluster of cells based on a total guaranteed bit rate and  non
guaranteed bit rate radio resource utilization at the cluster of cells for uplink and downlink 
traffic; and in response to the request signal, transmitting  with the neighboring second cell to the first cell a feedback signal to perform one of: 
acceptance ,  comprising signaling  to the first cell to  implement  a change from the first common radio frame configuration  to the second common radio frame configuration , or alternatively, 
 rejection ,  comprising signaling  to the first cell to  implement a change at the first cell from the first common radio frame configuration to a different individual local radio frame configuration ” and in combination with other limitations recited as specified in claim 28.









Claim  39  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ wherein the request signal comprises an indication of traffic priority for the entity in the first 
cell, wherein the  indication of traffic priority is used to prioritize cells of the cluster of cells based on a total guaranteed bit rate and  non
guaranteed bit rate radio resource utilization at the cluster of cells for uplink and downlink 
traffic; and in response to the request signal, transmitting  with the neighboring second cell to the first cell a feedback signal to perform one of: 
acceptance ,  comprising signaling  to the first cell to  implement  a change from the first common radio frame configuration  to the second common radio frame configuration , or alternatively, 
 rejection ,  comprising signaling  to the first cell to  implement a change at the first cell from the first common radio frame configuration to a different individual local radio frame configuration ” and in combination with other limitations recited as specified in claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Primary Examiner, Art Unit 2412